Name: Commission Regulation (EEC) No 1303/83 of 20 May 1983 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 83 Official Journal of the European Communities No L 138/25 COMMISSION REGULATION (EEC) No 1303/83 of 20 May 1983 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088/83 (2), and in particular Articles 9 (3) and 10 (3) thereof, Whereas Commission Regulation (EEC) No 2104/75 (3), as last amended by Regulation (EEC) No 2834/82 (4), lays down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables ; whereas the provisions of that Regulation have been amended many times ; whereas, therefore, in the interests of clarity and administrative efficiency it is advisable to consolidate the rules in question in a single text, at the same time making certain amendments which experience has shown to be desireable ; Whereas the special detailed rules for the application of the system of import licences and advance fixing certificates both supplement and derogate from Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (*), as last amended by Regulation (EEC) No 2666/82 (6) ; Whereas, in order to facilitate the adoption of appro ­ priate measures in the event of disturbance or threa ­ tened disturbance to the market, the Commission should be able to introduce a fixed period between the application for and issue of the licences ; Whereas the period of validity of import licences, whether with or without advance fixing of the levy in respect of the various added sugars, should be deter ­ mined in the light of the practices of international trade ; whereas the amount of the security for import licences and advance fixing certificates should be fixed at levels which will enable the system to function properly ; Whereas, in order to ensure better knowledge of the trade pattern in certain products, an indication of the country of origin should be required and the importer should be obliged to import from the country thus incficated ; whereas, in view of the characteristics of trade in the products concerned, provision should be made for some relaxation of the rules concerning the obligatory indication of the country of origin ; Whereas in the licence application the applicant must indicate the subheading of the Common Customs Tariff ; whereas in the case of certain products falling within subheadings 20.06 B and 20.07 B of the Common Customs Tariff it is not always possible, owing to considerable variations in natural sugar content or to fluctuations in exchange rates, to know the exact subheadings at the time of application for the licences ; whereas special provision should be made for these products ; Whereas the third indent of Article 5 ( 1 ) of Regulation (EEC) No 3183/80 provides that no licence shall be required for the purposes of operations relating to quantities for which the amount of the security for the corresponding licence would be 5 ECU or less ; whereas Article 13 (4) of Regulation (EEC) No 3183/80 provides that no security shall be required in respect of an import or export licence or advance fixing certi ­ ficate where the amount of security involved is 5 ECU or less, or under certain circumstances, 25 ECU or less ; Whereas the application of these provisions as regard products processed from fruit and vegetables results, because of the range of security rates, in a wide varia ­ tion in the quantity of product covered ; Whereas it is necessary, with a view especially to admi ­ nistrative simplicity, to specify the quantity within which such products may be imported without a licence ; whereas the quantity below which an import licence or advance fixing certificate shall be issued without a security being lodged should also be speci ­ fied ; whereas the second subparagraph of Article 13 (4) of Regulation (EEC) No 3183/80 should not apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, (') OJ No L 73, 21 . 3 . 1977, p. 1 . ( 2) OJ No L 118 , 5 . 5 . 1983, p. 16 . (3) OJ No L 214, 12 . 8 . 1975, p . 20 . H OJ No L 298, 26 . 10 . 1982, p . 7. 0 OJ No L 338 , 13 . 12 . 1980 , p . 1 . (6) OJ No L 283, 6 . 10 . 1982, p . 7 . No L 138/26 Official Journal of the European Communities 27. 5 . 83 from their day of issue as defined in Article 21 ( 1 ) of Regulation (EEC) No 3183/80 . 2 . For products in respect of which import trends need to be followed in a detailed manner in order to appreciate the possibility of disturbance or threatened disturbance of the market, the Commission may decide that import licences, with or without advance fixing of the levy, shall be issued on the fifth working day following that on which the application therefore is lodged. HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down special detailed rules for the application of the system of import licences and advance fixing certificates provided for in Articles 9 to 11 of Regulation (EEC) No 516/77. TITLE I Import licences Article 2 1 . Import licences, with or without advance fixing of the levy, shall be valid for a period of three months Article 3 1 . The amount of the security for import licences without advance fixing of the levy shall for each product be as shown in the following table : CCT heading No Description Amount inECU/ 100 kg net ex 07.03 E ex 08.10 A and ex 08.11 E 08.12 C 20.02 A ex 20.02 C ex 20.02 C 20.02 G ex 20.03 ex 20.05 C I b), C II and C III ex 20.06 B II a) 7, B II b) 7 aa) 1 1 and B II b) 7 bb) 11 ex 20.06 B I e), B II a) 8 , B II b) 8 and B II c) 1 dd) ex 20.06 B II c) 2 bb) ex 20.06 B I d), B II a) 6, B II b) 6, B II c) 1 cc) and B II c) 2 aa) 20.07 B II a) 5 and B II b) 6 Mushrooms Strawberries and raspberries Prunes Mushrooms Tomato concentrates (') Peeled tomatoes Peas ; beans in pod Raspberries Jams, jellies, marmalades, puree and pastes of raspberries, being cooked preparations, whether or not containing added sugar Peaches Raspberries Raspberries (but not mixtures of fruit) Pears Tomato juice 2,00 0,60 1,20 2,40 1,80 0,60 0,60 0,60 0,60 0,60 0,60 0,60 0,60 0,60 (') Products with a dry matter content of not less than 12 % by weight. 2. The amount of the security for import licences with advance fixing of the levy shall for each product be as shown in the following table : CCT heading No Description Amount in ECU/ 100 kg net ex 20.03 A Raspberries 1,30 ex 20.05 C I b) Jams, jellies, marmalades, puree and pastes of raspberries being cooked preparations, with a sugar content excee ­ ding 30 % by weight 2,40 ex 20.05 C II Jams, jellies, marmalades, puree and pastes of raspberries, being cooked preparations with a sugar content exceeding 13 % but not exceeding 30 % by weight 0,90 ex 20.06 B I d) Pears 0,90 ex 20.06 B I e) 1 bb) Raspberries 0,90 27 . 5 . 83 Official Journal of the European Communities No L 138/27 Article 4 Where certain of the products falling within a subheading of the Common Customs Tariff only are subject to the system of import licences, the licence application and the import licence itself shall contain in section 7 the description of the products subject to the system and in section 8 the Common Customs Tariff subheading preceded by 'ex'. The licence shall be valid for the products so described. Article 5 1 . For the products set out in the following table the licence application and the import licence itself shall contain in section 14 an indication of the country of origin : CCT heading No Description ex 07.03 E ex 08.10 A and ex 08.11 E 20.02 A 20.02 G ex 20.03 ex 20.05 C I b), C II and C III ex 20.06 B I e), B II a) 8 , B II b) 8 and B II c) 1 dd) ex 20.06 B II c) 2 bb) Mushrooms Strawberries and raspberries Mushrooms Peas ; beans in pod Raspberries Jams, jellies, marmalades, puree and pastes of raspberries, being cooked preparations, whether or not containing added sugar Raspberries Raspberries (but not mixtures of fruit) available quantity shown on the document which it replaces,  contain in section 12 the number of the docu ­ ment which it replaces,  contain in section 14 the name of the new country of origin,  contain in the other sections the same entries as the document which it replaces, and in particular the same date of expiry. Article 6 1 . In the case of :  tomato juice falling within subheading 20.07 B II of the Common Customs Tariff, and  peaches and pears falling within subheadings 20.06 B I and 20.06 B II of the Common Customs Tariff, the applicant may in section 8 indicate two tariff subheadings in his application for an import licence as follows : The licence shall make it obligatory to import from the country so indicated . 2 . The holder of the licence may apply, once only, to have the country of origin altered . For that purpose the following rules apply : (a) The application for alteration of the country of origin :  must be submitted to the body which issued the original licence,  must be accompanied by the original licence and by any extract issued,  shall be subject to the provisions of Articles 1 2, 13 ( 1 ), 14 and 15 of Regulation (EEC) No 3183/80 . (b) The body which issued the licence shall retain the original licence and any extract and shall issue a replacement licence and, where appropriate, one or more replacement extracts . However, if during the time taken to issue the replacement licence the issue of licences for the new country of origin is suspended, the replace ­ ment licence application concerned shall be rejected and the original licence and, where appro ­ priate, the extract or extracts shall be returned to the holder. (c) The replacement licence and, where appropriate, the replacement extract or extracts shall :  be issued for a quantity of products which, when the tolerance is added, corresponds to the ex 20.06 B I d) 1 aa) and ex 20.06 B I d) 1 bb), or ex 20.06 B I d) 2 aa) and ex 20.06 B I d) 2 bb), or 20.06 B II a) 6 aa) and 20.06 B II a) 6 bb), or ex 20.06 B II a) 7 aa) and ex 20.06 B II a) 7 bb), or 20.06 B II b) 6 aa) and 20.06 B II b) 6 bb), or 20.06 B II b) 7 aa) 11 and 20.06 B II b) 7 bb) 11 , or 20.07 B II a) 5 aa) and 20.07 B II b) 6 bb), or 20.07 B II a) 5 bb) and 20.07 B II b) 6 cc). The two subheadings indicated in the application shall be entered on the import licence . No L 138/28 Official Journal of the European Communities 27. 5 . 83 2. Where an applicant avails himself of the pro ­ visions of paragraph 1 and the amounts of the securi ­ ties are different in respect of the two tariff subhead ­ ings concerned, the amount of security to be taken into consideration shall be the higher of the two . the levy, the obligation to import with advance fixing of the levy shall be considered to have been met. Article 7 For the products set out in the following table, the licence application and the import licence itself shall show in section 7, in addition to the description in accordance with the Common Customs Tariff nomen ­ clature, a description corresponding to that indicated in the table below and a reference to the relevant NIMEXE code : 3 . Where, as a result of the application of paragraph 1 , a product not subject to an import levy is imported under cover of a licence including advance fixing of CCT heading No NIMEXE code Description ex 08.10 A ex 08.10 A ex 08.1 1 E ex 08.1 1 E ex 20.02 C ex 20.02 C ex 20.02 C ex 20.02 G ex 20.02 G 08.10-11 08.10-15 08.11-95 08.11-96 20.02-31 20.02-35 20.02-37 20.02-91 20.02-95 Strawberries Raspberries Strawberries Raspberries Peeled tomatoes Tomatoes with a dry matter content of not less than 12 % but not more than 30 % by weight Tomatoes with a dry matter content of more than 30 % by weight Peas Beans in pod Article 11 Where advance fixing is restricted to certain of the products falling within a subheading of the Common Customs Tariff, the application for a certificate and the certificate itself shall contain in section 7 the descrip ­ tion of the products qualifying for advance fixing and in section 8 the Common Customs Tariff subheading preceded by 'ex'. The certificate shall be valid only for the products so described. The licence shall be valid only for the products so described. Article 8 For cultivated mushrooms in brine falling within subheading 07.03 E of the Common Customs Tariff, the import documents provided for in Commission Regulation (EEC) No 818/80 0 shall , during such period as protective measures remain applicable, replace the system of import licences . Article 9 In cases where the amount of the security referred to in Article 3 is less than 1 ECU per 100 kilograms, and by way of derogation from the third indent of Article 5 ( 1 ) of Regulation (EEC) No 3183/80 , no import licence shall be required for operations relating to a quantity not exceeding 500 kilograms. TITLE II Advance fixing certificates Article 10 Without prejudice to the provisions of Article 2, advance fixing certificates shall be valid for a period of five months from their day of issue as defined in Article 21 ( 1 ) of Regulation (EEC) No 3183/80 . Article 12 When fruit juices falling within heading No 20.07 of the Common Customs Tariff are imported into a Member State where they are subject to quantitative restrictions, the validity of the advance fixing certifi ­ cate in that Member State shall be conditional on the production of a national document showing that importation has been authorized. Article 13 Without prejudice to the provisions of Article 3 (2) the amount of security for advance fixing certificates for each product shall be as shown in the following table :(') OJ No L 89, 2 . 4 . 1980, p. 5 . 27 . 5 . 83 Official Journal of the European Communities No L 138/29 CCT heading No Description Amount in ECU/ 100 kg net ex 13.03 B Pectic substances and pectinates 0,18 ex 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, whether or not containing salt, spices or mustard, containing added sugar 0,18 ex 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid, containing added sugar 0,18 20.03 Fruit preserved by freezing, containing added sugar 0,70 20.04 Fruit, fruit peel and parts of plants, preserved by sugar (drained, glace or crystallized) 1,80 ex 20.05 Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, containing added sugar : A. Chestnut puree and paste B. Jams and marmalades of citrus fruit : 1,80 I. With a sugar content exceeding 30 % by weight 1,80 II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 0,30 III . Other 0,30 C. Other : I. With a sugar content exceeding 30 % by weight 1,80 II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 0,30 III . Other 0,30 ex 20.06 Fruit otherwise prepared or preserved, containing added sugar 0,30 ex 20.07 Fruit juices (including grape must) and vegetable juices, containing added sugar, but unfermented and not con ­ taining spirit, other than grape juices (including grape must) : ( 1 ) With an added sugar content exceeding 30 % by weight 1,80 (2) Other 0,30 Article 15 In the case of advance fixing of the export refund, the application for the certificate and the certificate itself shall indicate in section 12 the basic product or products (sugar, glucose or glucose syrup) in respect of which the refund is fixed in advance . Article 14 In the case of certificates for products falling within heading No 20.07 of the Common Customs Tariff, a tolerance of 0,03 shall be permitted in relation to the tariff specification as to the density of the product. Section 20a) of the certificate in the case of imports and section 18a) of the certificate in the case of exports shall contain one of the following endorse ­ ments :  'density tolerance of 0,03 ',  'tolerance for densitet pÃ ¥ 0,03 , TITLE III Common provisions Article 16 By way of derogation from the first subparagraph of Article 13 (4) of Regulation (EEC) No 3183/80 no security shall be required in respect of an import licence or advance fixing certificate relating to a quan ­ tity not exceeding 1 000 kilograms . The provisions of the second subparagraph of Article 13 (4) of Regula ­ tion (EEC) No 3183/80 shall not apply.  'Toleranzdichte 0,03 ,  'Ã ±Ã ½Ã ¿Ã Ã ® ÃÃ Ã ºÃ ½Ã Ã Ã ·Ã Ã ¿Ã  0,03 ,  'tolÃ ©rance densitÃ © de 0,03 ,  'tolleranza densitÃ 0,03 ,  'dichtheidstolerantie 0,03 . No L 138 /30 Official Journal of the European Communities 27. 5 . 83 TITLE IV Communications Article 17 1 . Member States shall communicate to the Commission not later than the ninth of each month the following particulars in respect of products for which import licences or advance fixing certificates were issued in the preceding month : (a) Import licences, with or without advance fixing of the levy :  quantities, and  in respect of the products referred to in Article 5, country of origin , broken down according to the nomenclature of the Common Customs Tariff or, for the products listed in Article 7, according to the NIMEXE code . The products referred to in Article 6 shall be included under the subheading first mentioned. (b) Advance fixing certificates for import, other than those covered under (a) quantities : broken down according to the nomenclature of the Common Customs Tariff. (c) Advance fixing certificates for export : quantities, broken down according to the nomen ­ clature of the Common Customs Tariff. 2 . If no import licences or advance fixing certifi ­ cates have been issued during a calendar month , the Member State concerned shall inform the Commission accordingly not later than the ninth of the following month . 3 . During periods when the Commission makes use of the provisions of Article 2 (2), and by way of deroga ­ tion from paragraph 1 , the Member States shall communicate to the Commission the particulars referred to in paragraph 1 (a) in respect of applications for import licences as follows :  each Wednesday, as regards applications made on Monday and Tuesday of that week,  each Friday, as regards applications made on Wednesday and Thursday of that week,  each Monday, as regards applications made on Friday of the previous week . TITLE V Final provisions Article 18 Regulation (EEC) No 2104/75 is hereby repealed . Article 19 This Regulation shall enter into force on 1 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1983 . For the Commission Poul DALSAGER Member of the Commission